Name: Council Regulation (EEC) No 3373/91 of 18 November 1991 increasing the volume of the Community tariff quotas opened by Regulations (EEC) No 3402/90 and (EEC) No 3913/90 in respect of certain industrial products
 Type: Regulation
 Subject Matter: chemistry;  tariff policy
 Date Published: nan

 No L 319/2 Official Journal of the European Communities 21 . 11 . 91 COUNCIL REGULATION (EEC) No 3373/91 of 18 November 1991 increasing the volume of the Community tariff quotas opened by Regulations (EEC) No 3402/90 and (EEC) No 3913/90 in respect of certain industrial products imports from non-member countries are higher than those initially provided for ; whereas the quota volumes should be increased to cover those requirements, HAS ADOPTED THIS REGULATION : Article 1 The volume of the Community tariff quotas opened by Regulations (EEC) No 3402/90 and (EEC) No 3913/90 in respect of the products listed below shall be increased within the limit of the quantities shown in respect of each of them : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas Council Regulations (EEC) No 3402/90 (!) and (EEC) No 3913/90 (2) opened Community tariff quotas at zero duty in respect of certain industrial products for the period from 1 January to 31 December 1991 ; Whereas, on the basis of the latest statistics concerning these products for the current year, it is estimated that the Community's immediate additional requirements for Order number CN code f) Description Volume of increase (in tonnes) Quota duty (%) 0 ) (2) (3) (4) (5) 09.2731 09.2809 09.2811 09.2813 ex 3905 90 00 ex 3802 90 00 ex 2902 90 90 ex 3815 90 00 Polyvinylpyrrolidone, presented in powder form, the particles of which are less than 38 micrometres and which has a solubility in water at 25 °C of less than, or equal to, 1,5 % by weight and which is intended for the pharmaceutical industry (a) Acid-activated montmorillonite, for use in the manufacturing of self-copy paper (a) 4-benzylbiphenyl Catalysts in the form of small cylindrical granules of a length of between 5 mm and 8 mm, consisting of a mixture of iron oxide, molybdenum and bismuth, for use in the production of acrylic acid (a) 10 250 65 40 0 0 0 0 (a) Checks on their prescribed end-use shall be carried out pursuant to the relevant Community provisions. (*) See Taric codes in the Annex. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 November 1991 . For the Council The President J. E. ANDRIESSEN (') OJ No L 328, 28. 11 . 1990, p. 1 . (2) OJ No L 375, 31 . 12. 1990, p. 5 . 21 . 11 . 91 Official Journal of the European Communities No L 319/3 ANNEX Order number CN code Taric 09.2731 09.2809 09.2811 09.2813 ex 3905 90 00 ex 3802 90 00 ex 2902 90 90 ex 3815 90 00 *94 *10 *50 *55